Los hechos están expresados en la opinión.
El Juez Peesidente Se. Heenandez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Ernesto Rubio López contra resolución de la Corte de Dis-trito de Arecibo de 27 de febrero del corriente año, declarando no haber lugar a expedir el auto de certiorari solicitado por Rubio López para revisar procedimientos de la Corte Municipal de Camay en juicio de desahucio iniciado por el peticionario contra Manuel Pérez y obtener la nulidad de la urden que dictó dicha corte municipal en 14 de febrero citado declarando nulo y sin efecto legal el emplazamiento del demandado y ordenando que fuera emplazado nuevamente para que la corte pudiera adquirir jurisdicción sobre el mismo.
En la petición de certiorari aléganse como motivos deter-minantes de ella que Ernesto Rubio López radicó en 6 de fe-brero último demanda de desahucio en la Corte Municipal de Camuy contra Manuel Pérez, vecino de Quebradillas, y que la citación del demandado se expidió con arreglo a la fór-mula corriente, ordenando a las partes en el pleito que efec-tuaran la primera comparecencia a las dos de la tarde del día 14 de febrero; que la citación del demandado fué hecha per-sonalmente en 9 de febrero, en Quebradillas. por Francisco Maymone, que es mayor de edad y no era parte en el juicio, dejando en su poder copia del emplazamiento y escribiendo al dorso de éste la fecha de su recibo y entrega, habiendo ür-*184mado además el diligenciante la aludida copia; que el original del emplazamiento debidamente diligenciado por May-inone de acuerdo con el ártículo 92 del Código de Enjuicia-miento ( ivil tal como fué enmendado por la Ley No. 8 de 1915, fué devuelto a la Corte Municipal de Camuy antes de la liora señalada para la comparecencia de las partes, y la Corre Municipal de Camuy adquirió jurisdicción sobre la persona del demandado; que a nombre del demandado Manuel Pérez com-pareció su abogado con el solo fin de solicitar que la corte declarara nulo y sin efecto legal el emplazamiento expedido por no llenar los requisitos exigidos por el estatuto, y que la corte estimó que el emplazamiento no había sido diligen-ciado de acuerdo con la ley y ordenó al demandante citara o emplazara nuevamente al demandado para que la corte pu-diera adquirir jurisdicción.
Entiende el peticionario Ernesto Rubio López que la Corte Municipal de Camuy, anulando la citación beclia de acuerdo con la ley, cometió un grave error de procedimiento, para-lizando erróneamente y con perjuicio de la justicia, la tra-mitación del juicio de desahucio por lo que a falta de otro recurso adecuado para obtener reparación de su derecho ejer-cita el recurso de certiorari.
Funda la Corte de Distrito de Arecibo su resolución de-negatoria del libramiento del auto de certiorari, entre otras razones, en que el recurso carece de finalidad práctica.
Estamos conformes con la apreciación de la Corte de Dis-trito de Arecibo, pues la continuación del procedimiento, se-gún expresa, depende del mismo demandante que habrá en todo caso de practicar un nuevo emplazamiento para poder hacer un nuevo señalamiento dentro de los diez días siguien-tes, toda vez que el demandado nunca podría ser privado de este derecho.
Pero aún hay más, y es que “a menos que así se disponga por estatuto, el auto de certiorari cuando se usa para corre-gir los procedimientos de una corte inferior, no es de proce-dencia obligatoria {loril of right), sino que debe expedirse *185sólo cuando se demuestra a la corte una cansa especial para ello y la corte está investida de discreción judicial para con-cederlo o rehusarlo según lo requiera la justicia en cada caso.” Espada v. Sepúlveda, Juez de Distrito, 20 D. P. R. 134, y casos allí citados.
No vemos causa alguna especial en virtud de la cual los intereses de la justicia exigieran la expedición del auto ele certiorari. La práctica del nuevo emplazamiento ningún per-juicio causa al apelante, pues aunque se anulara la orden del Juez Municipal de Canxuy, siempre tendría que ser citado el demandado para la nueva comparecencia que se señalara. La interposición del recurso de certiorari ha causado mayor demora en el procedimiento que la resolución del Juez Municipal de Canxuy de que se queja el peticionario.
Finalmente, en la petición no se alega que al diligenciarse la citación se apercibiera al demandado de que no compare-ciendo por sí o por legítimo apoderado se decretaría el de-sahucio sin más citarlo ni oirlo, según previene la sección 5a. de la ley sobre la materia, aprobada en 9 de marzo de 1905, y por tanto no aparece que en la citación, según afirma el ape-lante, se llenaran todas las formalidades prevenidas por la ley.
Es de confilmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.